Citation Nr: 1310436	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to additional, special monthly dependency and indemnity compensation for the dependent helpless child,[redacted], based upon the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to October 1970.  The Appellant is the custodian of [redacted].  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2012, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Also, the Appellant submitted additional evidence (a statement and June 2012 letter by Dr. M.E.) accompanied by a waiver of her right to have this evidence initially considered by the RO.  Accordingly, the Board can consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  

In a March 2010 statement, the Appellant noted that [redacted] was on Medicare and that she believed he should also be an eligible dependent for "VA champ" [CHAMPVA] as a supplement to his Medicare coverage.  CHAMPVA is the Civilian Health and Medical Program of VA and is administered by the Health Administration Center (HAC), Denver, Colorado.  See 38 U.S.C.A. 1781 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.270, 17.276 (2012).  Accordingly, this matter is REFERRED to the RO for any action deemed appropriate.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

There is no provision in the statutes and regulations that permits an increased rate of compensation based on the need for aid and attendance or housebound status for a surviving child receiving dependency and indemnity compensation benefits.


CONCLUSION OF LAW

Entitlement to additional, special monthly dependency and indemnity compensation for the dependent helpless child, [redacted], based upon the need for aid and attendance is not met.  38 U.S.C.A. §§ 1311(c)(d), 1314(b), 1315(g) (West 2002 & Supp. 2012); 38 C.F.R. § 3.351(a)(3)(4) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In a March 2012 VCAA letter, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim in which a surviving spouse or parent of the veteran may obtain increased benefits based on the need for aid and attendance or housebound status as well as what information and evidence must be submitted by the Appellant and the types of evidence that will be obtained by VA.  The 2012 VCAA letter also advised the Appellant how effective dates are assigned, and the type of evidence that impacts that determination.  The Board recognizes that the Appellant is neither a "surviving spouse" nor "surviving parent" of the Veteran.  The type of benefit the Appellant seeks on appeal, however, is not provided for under the law as explained in detail below.  Therefore, there is no type of VCAA letter that is directly responsive to the Appellant's theory of entitlement.  The Board finds that the type of notice provided the Appellant is sufficiently close to the benefit sought to satisfy any notice obligations.  The Appellant's claim was readjudicated in an April 2012 supplemental statement of the case.  For these reasons, the Board finds that there is no outstanding duty to notify the Appellant of the information and evidence necessary to substantiate her claim.   

The record also reflects that VA has made reasonable efforts to assist the Appellant in the development of her claim.  The Appellant was provided an opportunity to set forth her contentions during the 2012 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issue on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was not triggered as there is no legal entitlement to the benefit sought on appeal.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) are met.  

The record also reflects that the Appellant is in receipt of disability benefits from the Social Security Administration (SSA).  Any records relating to the award of SSA benefits are irrelevant to the issue before the Board as there is no legal entitlement to the benefit being sought on appeal.  Therefore, VA is under no duty to procure these records.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the claimant's claim for benefits, it must seek to obtain those records before proceeding with the appeal).  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  It does not contain any evidence not already in the paper claims folder or considered by the RO.  The Appellant was an active participant in the claims process, submitting statements setting forth her contentions, and providing evidence and hearing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

II.	Claim

The Veteran died in December 2000.  The record reflects that the surviving spouse of the Veteran is an individual other than the Appellant.  [redacted] is the son of the Veteran and the Appellant.  In a June 2002 rating decision, the RO found that [redacted] became permanently incapable of self-support prior to the attainment of the age of 18 by reason of disability diagnosed as cerebral palsy.  Accordingly, [redacted] was awarded entitlement to periodic benefits on account of his disability.  See notice of decision letter dated in July 2002.    

In April 2010, the Appellant filed VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) in which a health care professional essentially indicated that [redacted] was in need of aid and attendance.  In several statements of record and at the Board hearing, the Appellant contended that [redacted] was entitled to increased compensation because he was in need of care "24/7."  The Appellant indicated that she was the care giver of [redacted]; however, due to her own declining health (late stage chronic kidney disease) [redacted] was in need of this assistance as she was becoming increasingly unable to provide the care he needed.  See Appellant's statements dated in March 2010, April 2011 (VA Form 9), and March 2012, and the June 2012 Board transcript.  In support of her claim, the Appellant submitted medical statements from physicians that indicated that [redacted] was in need of aid and attendance due to severe musculoskeletal disabilities and mobility impairment from cerebral palsy.  [redacted] was described as wheelchair bound requiring twenty-four hour and seven days a week care for assistance with bathing, dressing, meal preparation, toileting, and transfers.  See March 2010 letter by Dr. T.W., and March 2012 letter by Dr. M.B.  Also, in a June 2012 letter, Dr. M.E. indicated that due to the Appellant's mental and physical disabilities, she was no longer able to provide the extensive care [redacted] required.  

The Board is sympathetic to the Appellant's contentions and understands the Appellant's sincere belief in the merits of her claim.  There, however, is no provision in the statutes and regulations pertaining to special monthly dependency and indemnity compensation that provides for the benefit being sought.  In regard to supplemental dependency and indemnity compensation to children, if dependency and indemnity compensation is payable monthly to a person as a surviving spouse and there is a child (of such person's deceased spouse), who has attained the age of eighteen and who, while under such age, became permanently incapable of self-support, dependency and indemnity compensation shall be paid monthly to each such child, concurrently with the payment of dependency and indemnity compensation to the surviving spouse, in the amount of $488.  38 U.S.C.A. § 1314(b) (West 2002 & Supp. 2012).  (Previously, effective December 1, 2001, the payable amount was $397 as reflected in the notice of grant of "helpless child" benefits in July 2002.  See Veterans' Compensation Rate Amendments of 2001, Pub. L. No. 107-94, § 6(b), 115 Stat. 900.)  As noted in the October 2010 RO determination, [redacted] is currently in receipt of monthly payments of $488, as provided for under the law.  Additional benefits may only be paid to a surviving spouse or parent by reason of being in need of aid and attendance, or a surviving spouse who is not in need of aid and attendance but is housebound.  See 38 U.S.C.A. §§ 1311(c)(d), 1315(g) (West 2002 & Supp. 2012); 38 C.F.R. § 3.351(a)(3)(4) (2012).  [redacted] is neither a surviving spouse nor surviving parent. Thus, while the lay and medical evidence of record indicates that [redacted] needs the regular aid and attendance of another person in order to meet his basic needs, there is no provision in the statutes and regulations that permits an increased rate of compensation based on the need for aid and attendance or housebound status for a surviving child receiving dependency and indemnity compensation benefits.

As there is no legal authority that would permit the Board to grant the benefit the Appellant seeks on appeal, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional, special monthly dependency and indemnity compensation for the dependent helpless child, [redacted], based upon the need for aid and attendance is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


